I would reverse the judgment of the trial court.
In my view, there is nothing extraterritorial about the exercise of the police power represented by Springfield's withholding requirement. All American Food is an employer doing business within Springfield, and the employees in question are residents of Springfield. The withholding requirements are the functional equivalent of a garnishment of the resident-employee's wages at the time that the tax is imposed, as opposed to sometime later, after the tax liability has been reduced to judgment.
There seems to be no question that Springfield could garnish its resident-employee's wages due from a Springfield employer to pay a tax properly imposed, and I see no reason why it cannot adopt a withholding requirement to accomplish the same purpose.
As I understand Springfield's municipal income tax, it is imposed upon a resident regardless of where he performs the services for which he is being paid. The place of performance of the services is immaterial to the imposition of the tax, although the imposition of a tax by some other municipality where the services are being performed may result in a credit against Springfield's tax.
In my view, the material facts are that Springfield has imposed a tax upon a resident and proposes to collect that tax through the mechanism of a withholding requirement imposed upon the resident's employer doing business in Springfield. I see nothing extraterritorial in these facts. Accordingly, I would reverse the judgment of the trial court and remand this cause for further proceedings. *Page 471